Exabyte Payment and Repayment Plan

Memorandum of Understanding

Second Amendment

 

This Memorandum of Understanding Second Amendment (this “Memorandum”) records
mutual agreements reached as of this 29th day of August, 2006, between Tandberg
Data Corp., having a place of business at Kjelsasveien 161, N-0411 Oslo, Norway
(referred to here as “Tandberg”) and Exabyte Corporation, having a place of
business at 2108 55th Street, Boulder, Colorado, 80301 U.S.A. and Nihon Exabyte
Corporation, a representative and agent of Exabyte Corporation, having a place
of business at Kasumigaseki Building, 35F, 3-2-5 Kasumigaseki, Chiyoda-ku,
Tokyo, Japan (together referred to here as “Exabyte”) and Hitachi, Ltd. having a
place of business at Shin-Otemachi Building, 2-1, Otemachi 2-chome, Chiyoda-ku,
Tokyo, 100-0004, Japan (referred to here as “Hitachi”). This Memorandum shall
replace the Memorandum of Understanding Amendment between Exabyte and Hitachi
dated March 3, 2005, as amended (the “Original Memorandum”). Hitachi agrees to
restructure the obligations of Exabyte under the Original Memorandum and Hitachi
agrees to waive any defaults of Exabyte under the Original Memorandum.

 

This Memorandum shall not be effective if the sale of substantially all of
Exabyte’s assets to Tandberg, expected to close by the middle of November, 2006
and no later than December 31, 2006 (the “Tandberg Transaction”) is not closed.

 

The Memorandum documents agreements between Exabyte and Hitachi regarding
cancellation of certain indebtedness and modified repayment terms for the
accounts payable owed by Exabyte to Hitachi totaling ¥459,100,000, which
represents the entire amount owing and payable to Hitachi by Exabyte as of the
date immediately prior to the date of this Memorandum (the “Prior Amount
Payable”). Of the Prior Amount Payable: (i) Hitachi agrees to reduce the Prior
Amount Payable by ¥99,100,000 and release Exabyte’s obligations with respect to
such amount, resulting in the total amount payable to Hitachi by Exabyte as of
the date of this Memorandum being ¥360,000,000 (the “Total Amount Payable”);
(ii) Exabyte shall pay ¥230,000,000 to Hitachi concurrently with the closing of
the “Tandberg Transaction”); and (iii) Exabyte shall repay the remaining
¥130,000,000 according to the Repayment Schedule attached as Exhibit A
(“Repayment Schedule”).

 

Hitachi, Tandberg and Exabyte agree and acknowledge that, upon the closing of
the Tandberg Transaction, Exabyte assigns this Memorandum and all of its rights
and obligations hereunder to Tandberg.

 

Hitachi, Tandberg and Exabyte also agree and acknowledge that, upon the closing
of the Tandberg Transaction, Exabyte assigns to Tandberg the Manufacturing and
Supply Agreement between Exabyte and Hitachi, any other material agreements
between Exabyte and Hitachi, and all of Exabyte’s rights and obligations
hereunder.

 

 



 

 

Exabyte shall pay for new purchases made from Hitachi after August 31, 2006
according to the payment terms attached as Exhibit B (“Payment Terms”).

 

The payment with regard to the Repayment Schedule and Payment Terms shall be
made by Exabyte through Nihon Exabyte Corporation to Hitachi as described in the
Repayment Schedule and Payment Terms.

 

Except in the case of any Event of Default (as defined below) and to the extent
that Exabyte is in compliance with the Payment Terms regarding any shipments
from Hitachi after August 31, 2006, Hitachi agrees to make a reasonable effort
to continue shipments to Exabyte in accordance with the Manufacturing and Supply
Agreement between Exabyte and Hitachi.

 

At the option and sole discretion of Hitachi, the entire unpaid balance of the
Total Amount Payable and all accrued interest, if any, and the total new
accounts payable to Hitachi after August 31, 2006 shall become due and payable
and any agreement among the parties shall immediately terminate, except for
those provision in any agreements which by specification or by their nature
should survive termination, upon the occurrence of any one or more of the
following events (each an “Event of Default”):

 

 

i.

any failure by Exabyte to make a payment according to the Repayment Schedule
when such payment is due;

 

ii.

any failure by Exabyte to comply with the Payment Terms with respect to any
payable owed to Hitachi by Exabyte for purchases made and shipments received
after August 31, 2006;

 

iii.

a merger, consolidation, termination of existence, insolvency, business failure,
or cessation of the conduct of a substantial part of Exabyte’s current normal
business activity; provided that these events shall not include the Tandberg
Transaction or any direct equity investment by individual or institutional
investors, or any direct equity investments made by strategic or corporate
investors, if limited so they do not constitute a merger or consolidation; and

 

iv.

cancellation by IBM of the VXA program.

 

On a monthly basis, Exabyte will provide Hitachi the following information
within 15 days of months end:

 

i.

Income Statement, Balance Sheet, and Cash Flow Statement;

ii.

Master Schedule with the portion of 1U, VXA1, VXA2, and VXA3 and any new drive
in mass production;

 

iii.

POS Analysis Data, including details; and

 

iv.

Any supplementary information that Hitachi may request.

 

This Memorandum shall, when signed by Tandberg, Hitachi, and Exabyte
representatives, supercede and replace any formal or informal agreements,
memoranda, or proposals whether oral or written made by the parties at any time
prior to the date of this Memorandum with regard to the repayment of the Total
Amount Payable. Upon the closing of the Tandberg Transaction, Tandberg shall
become a party to this

 

2

 



 

Memorandum and shall assume all obligations of Exabyte contained in this
Memorandum. The existence and conditions of this Memorandum shall not be
published or disclosed to 3rd parties without prior written consent of Tandberg,
Hitachi and Exabyte, except as required under U.S. law, including the securities
laws and regulations. [signature page follows]

 

3

 



 

 

The parties have entered into this Memorandum of Understanding Second Amendment
as of the date above written.

 

 

By: /s/ Tom Ward

 

By: /s/ Gudmundur Einarsson

 

Name: Tom Ward, CEO

 

 

Name: Gudmundur Einarsson, CEO

Exabyte Corporation

 

Tandberg Data Corp.

 

 

 

By: /s/ Tom Ward

 

By: /s/

 

Name: Tom Ward, Director

 

 

Name:

Nihon Exabyte Corporation

 

Hitachi, Ltd.

 

 

 

 



 

 

Exhibit A

 

 

Repayment Schedule

Month

Repayment

Month End Balance

Interest %

Year 2006

A

 

 

 

M

 

 

 

J

 

 

 

J

 

 

 

Balance as of August 31, 2006: ¥360,000,000

Initial

Payment

¥230,000,000

¥130,000,000

 

O

¥4,600,000

¥125,400,000

3.1%

N

¥4,600,000

¥120,800,000

3.1%

D

¥4,600,000

¥116,200,000

3.1%

Year 2007

J

¥9,000,000

¥107,200,000

3.1%

F

¥9,000,000

¥98,200,000

3.1%

M

¥9,000,000

¥89,200,000

3.1%

A

¥13,100,000

¥76,100,000

3.1%

M

¥13,100,000

¥63,000,000

3.1%

J

¥13,100,000

¥49,900,000

3.1%

J

¥17,000,000

¥32,900,000

3.1%

A

¥17,000,000

¥15,900,000

3.1%

S

¥15,900,000

0

3.1%

O

 

 

 

N

 

 

 

D

 

 

 

 

1.          Hitachi agrees to reduce the amount payable owed by Exabyte from
¥459,1000,000 to ¥360,000,000.

2.          Exabyte shall pay the Initial Payment concurrently with the closing
of the Tandberg Transaction.

3.          Exabyte will pay interest monthly against the unpaid balance of the
Total Amount Payable at the beginning of the month. The rate of interest is 3.1%
per year.

 

 



 

 

Exhibit B

 

Payment Terms

 

Exabyte will pay Hitachi for all product received and invoiced after August 31,
2006 in net 30 days from receipt of invoice. All product received and invoiced
in a given month will be paid for in full by the end of the last business day of
the following month. Exabyte will use the same schedule for making repayments to
Hitachi due within the month.

 

 

 

 

 

 